Petition denied by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Richard Edward Brillhart petitions for a writ of mandamus, alleging that the Federal Bureau of Prisons (BOP) is deducting more than twenty percent of his trust account balance for payment of filing fees, in violation of Torres v. O’Quinn, 612 F.3d 287 (4th Cir.2010). He seeks an order from this court directing the BOP to comply with Torres. Our review of district court records confirms that the BOP is now in compliance with Torres. Accordingly, although we grant leave to proceed in forma pauperis, we deny the mandamus petition as moot. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

PETITION DENIED.